DETAILED ACTION

The instant application having application No 17/447379 filed on 02/20/2020 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 2 would be allowable if (i) claim 3 are incorporated into the independent claim 2, (ii) resolve double patenting and 101 rejection.
Claim 12 would be allowable if (i) claim 13 are incorporated into the independent claim 12, (ii), (ii) resolve double patenting and 101 rejection.
Claim 21 would be allowable if (i) claim 13 are incorporated into the independent claim 21, (ii) resolve double patenting and 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the following reason:
Claims 12-20 are directed to a computer-readable medium which typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.    Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, and 10-20 of Patent Application No. 16796762.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based to notify the determining a data format used by the second node to transmit data of the first data type and vice versa.
For claim 2, Patent Application disclose a method comprising causing a first node to transmit a request to a second node, the first node being connected to the second node via a communication path, the request being for data of a first data type; logging, at a proxy node located within the communication path, a first communication transmitted from the first node to the second node as a result of causing the first node to transmit a request, and a second communication transmitted from the second node to the first node in response to the request; and determining a data format used by the second node to transmit data of the first data type(See Claim 1). 
For claim 3, Patent Application disclose establishing the communication path between the first node and the second node, a first portion of the communication path connecting the first node to the proxy node, and a second portion of the communication path connecting the proxy node to the second node (See Claim 5).
For claim 4, Patent Application disclose the data format used by the second node to transmit data of the first data type is determined based on the second communication (See Claim 1). 
For claim 5, Patent Application disclose the first node and the second node are configured to transmit communications according to a communication bus standard (See Claim 1). 
For claim 6, Patent Application disclose the first node ts a vehicle diagnostic tool and the second node is a standardized communication port providing access to an on-board diagnostic system of a vehicle (See Claim 3). 
For claim 7, Patent Application disclose the second node ts a standardized communication port providing access to a chagnostic system of an industrial machine (See Claim 4).
For claim 8, Patent Application disclose the data format defines a umt of measurement in which data of the first data type is transmitted (See Claim 10).
For claim 9, Patent Application disclose the data format defines an encoding used for transmitting data of the first data type (See Claim 11).
For claim 10, Patent Application disclose the method of claim 2, further comprising updating a file describing a communication data scheme based on the data format used by the second node to transmit data of the first data type(See Claim 11).
For claim 11, Patent Application disclose logging the first communication comprises recording at least a portion of a set of communication data included in the first communication in a communication log; and transmitting the first communication to the second node via the communication path (See Claim 12).
For claim 12, Patent Application disclose a proxy node comprising one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the proxy node to perform operations comprising receiving a first communication being transmitted from a first node to a second node, the first node being connected to the second node via a communication path, the proxy node being located within the communication path, the first communication having been transmitted by the first node in response to the first node initiating a request for data of a first data type; logging the first communication transmitted from the first node to the second node as a result of the first node initiating the request, and a second communication transmitted from the second node to the first node m response to the request; and determining a data format used by the second node to transmit data of the first data type(See Claim 18).
For claim 13, Patent Application disclose operations further comprising establishing the communication path between the first node and the second node, a first portion of the communication path connecting the first node to the proxy node, and a second portion of the communication path connecting the proxy node to the second node (See Claim 18).
For claim 14, Patent Application disclose the data format used by the second node to transmit data of the first data type is determined based on the second communication (See Claim 18).
For claim 15, Patent Application disclose the first node and the second node are configured to transmit communications according to a communication bus standard(See Claim 18).
For claim 16, Patent Application disclose the first node is a vehicle diagnostic tool and the second node is a standardized communication port providing access to an on-board diagnostic system of a vehicle(See Claim 3).
For claim 17, Patent Application disclose the second node is a standardized communication port providing access to a diagnostic system of an industrial machine (See Claim 4).
For claim 18, Patent Application disclose the data format defines a unit of measurement in which data of the first data type is transmitted (See Claim 10).
For claim 19, Patent Application disclose the data format defines an encoding used for transmitting data of the first data type(See Claim 11). 
For claim 20, Patent Application disclose operations further comprising updating a file describing a communication data scheme based on the data format used by the second node to transmit data of the first data type(See Claim 18). 
For claim 21, Patent Application disclose a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a proxy node, cause the proxy node to perform operations comprising causing a first node to transmit a request to a second node, the first node being connected to the second node via a communication path, the request being for data of a first data type; logging, at a proxy node located within the communication path, a first communication transmitted from the first node to the second node as a result of causme the first node to transmit a request, and a second communication transmitted from the second node to the first node in response to the request; and determining a data format used by the second node to transmit data of the first data type(See Claim 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zavesky et al. (US 20190215688, Jul. 11, 2019) in view of GAMBLE et al.  (US 20210092141, Mar. 25, 2021).
1. (Canceled)
Regarding Claim 2, Zavesky discloses logging, at a proxy node located within the communication path, a first communication transmitted from the first node to the second node as a result of causing the first node to transmit a request(page 3, par(0034), line 1-20, the probe device(wherein the probe device is proxy device) configured to explore the communication network, the probe device configured to provide security synchronization and security updates to the IoT devices(wherein the proxy node transmitted security synchronization and security updates transmitted between nodes)), and a second communication transmitted from the second node to the first node in response to the request(page 3, par(0034), line 1-20, the probe device(wherein the probe device is proxy device) configured to explore the communication network, the probe device configured to provide security synchronization and security updates to the IoT devices(wherein the proxy node transmitted security synchronization and security updates transmitted between nodes), between two IoT devices, namely, a first IoT device(first node)and a second IoT device(second node)).
Zavesky discloses all aspects of the claimed invention, except causing a first node to transmit a request to a second node, the first node being connected to the second node via a communication path, the request being for data of a first data type; and determining a data format used by the second node to transmit data of the first data type.
Gamble is the same field of invention teaches causing a first node to transmit a request to a second node, the first node being connected to the second node via a communication path, the request being for data of a first data type; and determining a data format used by the second node to transmit data of the first data type (page 5, par(0058-0059), line 1-20, computing devices based on sequences of communication events based on analysis of communication message logs representing the sequences of communication events configured to generate models(generating first data type based on the event sequence) based on predefined expectations for sequences of messages being received by client devices(requesting the data) associated with a protected network that assigned to sequences of communication events, configured to obtaining data associated with a sequence of communication network events(transmitting the data of the data type) transmitted between at least two client devices over time).
Zavesky and Gamble are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify included the first data format defined by the communication data scheme for transmitting data of the first data type of Zavesky to include the computing devices based on sequences of communication events based on analysis of communication message logs representing the sequences of communication events configured to generate models the teaching of Gamble because it is providing identified data redundancy operations configured to generate a more efficient representation of the data.
Regarding Claim 4, Zavesky discloses the data format used by the second node to transmit data of the first data type is determined based on the second communication (page 4, par (0045), line 1-10, the probe device 102 can employ stored protocols and/or algorithms to achieve improved communications in a wireless network). 
Regarding Claim 5, Zavesky discloses the first node and the second node are configured to transmit communications according to a communication bus standard(page 3, par(0034), line 1-20, the probe device(wherein the probe device is proxy device) configured to explore the communication network, the probe device configured to provide security synchronization and security updates to the IoT devices between two IoT devices, namely, a first IoT device(first node)and a second IoT device (second node according to the IoT communication bus standard, wherein the proxy device connecting the first node and the second node)). 
Regarding Claim 6, Zavesky discloses the first node ts a vehicle diagnostic tool and the second node is a standardized communication port providing access to an on-board diagnostic system of a vehicle (page 4, par (0054), line 1-20, determination can be made as to which type of device is accessing an IoT device based on the IP address, it can be determined a vehicle, and so on). 
Regarding Claim 7, Zavesky discloses the second node is a standardized communication port providing access to a diagnostic system of an industrial machine (page 4, par (0054), line 1-20, determination can be made as to which type of device is accessing an IoT device based on the IP address, it can be determined whether the device is a laptop, a television, a lighting element, a vehicle, and so on).
Regarding Claim 8, Zavesky discloses all aspects of the claimed invention, except data format defines a unit of measurement in which data of the first data type is transmitted.
Gamble is the same field of invention teaches data format defines a unit of measurement in which data of the first data type is transmitted (page 5, par (0058-0059), line 1-20, configured to obtaining data associated with a sequence of communication network events (transmitting the data of the data type) transmitted between at least two client devices over time).
Regarding Claim 9, Zavesky discloses all aspects of the claimed invention, except the data format defines an encoding used for transmitting data of the first data type.
Gamble is the same field of invention teaches the data format defines an encoding used for transmitting data of the first data type(page 5, par (0058-0059), line 1-20, computing devices based on sequences of communication events based on analysis of communication message logs representing the sequences of communication events configured to generate models (generating first data type based on the event sequence)).
Regarding Claim 10, Zavesky discloses all aspects of the claimed invention, except updating a file describing a communication data scheme based on the data format used by the second node to transmit data of the first data type. 
Gamble is the same field of invention teaches updating a file describing a communication data scheme based on the data format used by the second node to transmit data of the first data type(page 5, par (0058-0059), line 1-20, computing devices based on sequences of communication events based on analysis of communication message logs representing the sequences of communication events configured to generate models (generating first data type based on the event sequence)).
Regarding Claim 11, Zavesky discloses logging the first communication comprises recording at least a portion of a set of communication data included in the first communication in a communication log; and transmitting the first communication to the second node via the communication path(page 3, par(0034), line 1-20, the probe device(wherein the probe device is proxy device) configured to explore the communication network, the probe device configured to provide security synchronization and security updates to the IoT devices between two IoT devices, namely, a first IoT device(first node)and a second IoT device (second node according to the IoT communication bus standard, wherein the proxy device connecting the first node and the second node)).
Regarding Claim 12, Zavesky discloses  a  proxy node comprising one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the proxy node to perform operations comprising receiving a first communication being transmitted from a first node to a second node, the first node being connected to the second node via a communication path, the proxy node being located within the communication path, the first communication having been transmitted by the first node in response to the first node initiating a request for data of a first data type(page 3, par(0034), line 1-20, the probe device(wherein the probe device is proxy device) configured to explore the communication network, the probe device configured to provide security synchronization and security updates to the IoT devices between two IoT devices, namely, a first IoT device(first node)and a second IoT device (second node according to the IoT communication bus standard, wherein the proxy device connecting the first node and the second node)); 
logging the first communication transmitted from the first node to the second node as a result of the first node initiating the request(page 3, par(0034), line 1-20, the probe device(wherein the probe device is proxy device) configured to explore the communication network, the probe device configured to provide security synchronization and security updates to the IoT devices(wherein the proxy node transmitted security synchronization and security updates transmitted between nodes)), and a second communication transmitted from the second node to the first node m response to the request(page 3, par(0034), line 1-20, the probe device(wherein the probe device is proxy device) configured to explore the communication network, the probe device configured to provide security synchronization and security updates to the IoT devices(wherein the proxy node transmitted security synchronization and security updates transmitted between nodes), between two IoT devices, namely, a first IoT device(first node)and a second IoT device(second node)).
Zavesky discloses all aspects of the claimed invention, except determining a data format used by the second node to transmit data of the first data type.
Gamble is the same field of invention teaches determining a data format used by the second node to transmit data of the first data type(page 5, par(0058-0059), line 1-20, computing devices based on sequences of communication events based on analysis of communication message logs representing the sequences of communication events configured to generate models(generating first data type based on the event sequence) based on predefined expectations for sequences of messages being received by client devices(requesting the data) associated with a protected network that assigned to sequences of communication events, configured to obtaining data associated with a sequence of communication network events(transmitting the data of the data type) transmitted between at least two client devices over time).
Zavesky and Gamble are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify included the first data format defined by the communication data scheme for transmitting data of the first data type of Zavesky to include the computing devices based on sequences of communication events based on analysis of communication message logs representing the sequences of communication events configured to generate models the teaching of Gamble because it is providing identified data redundancy operations configured to generate a more efficient representation of the data.
Regarding Claim 14, Zavesky discloses the data format used by the second node to transmit data of the first data type is determined based on the second communication (page 4, par (0045), line 1-10, the probe device 102 can employ stored protocols and/or algorithms to achieve improved communications in a wireless network). 
Regarding Claim 15, Zavesky discloses the first node and the second node are configured to transmit communications according to a communication bus standard(page 3, par(0034), line 1-20, the probe device(wherein the probe device is proxy device) configured to explore the communication network, the probe device configured to provide security synchronization and security updates to the IoT devices between two IoT devices, namely, a first IoT device(first node)and a second IoT device (second node according to the IoT communication bus standard, wherein the proxy device connecting the first node and the second node)). 
Regarding Claim 16, Zavesky discloses the first node ts a vehicle diagnostic tool and the second node is a standardized communication port providing access to an on-board diagnostic system of a vehicle (page 4, par (0054), line 1-20, determination can be made as to which type of device is accessing an IoT device based on the IP address, it can be determined a vehicle, and so on). 
Regarding Claim 17, Zavesky discloses the second node is a standardized communication port providing access to a diagnostic system of an industrial machine (page 4, par (0054), line 1-20, determination can be made as to which type of device is accessing an IoT device based on the IP address, it can be determined whether the device is a laptop, a television, a lighting element, a vehicle, and so on).
Regarding Claim 18, Zavesky discloses all aspects of the claimed invention, except data format defines a unit of measurement in which data of the first data type is transmitted.
Gamble is the same field of invention teaches data format defines a unit of measurement in which data of the first data type is transmitted (page 5, par (0058-0059), line 1-20, configured to obtaining data associated with a sequence of communication network events (transmitting the data of the data type) transmitted between at least two client devices over time).
Regarding Claim 19, Zavesky discloses all aspects of the claimed invention, except the data format defines an encoding used for transmitting data of the first data type.
Gamble is the same field of invention teaches the data format defines an encoding used for transmitting data of the first data type(page 5, par (0058-0059), line 1-20, computing devices based on sequences of communication events based on analysis of communication message logs representing the sequences of communication events configured to generate models (generating first data type based on the event sequence)).
Regarding Claim 20, Zavesky discloses all aspects of the claimed invention, except updating a file describing a communication data scheme based on the data format used by the second node to transmit data of the first data type. 
Gamble is the same field of invention teaches updating a file describing a communication data scheme based on the data format used by the second node to transmit data of the first data type(page 5, par (0058-0059), line 1-20, computing devices based on sequences of communication events based on analysis of communication message logs representing the sequences of communication events configured to generate models (generating first data type based on the event sequence)).
Regarding Claim 21, Zavesky discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a proxy node, cause the proxy node to perform operations comprising causing a first node to transmit a request to a second node, the first node being connected to the second node via a communication path, the request being for data of a first data type(page 3, par(0034), line 1-20, the probe device(wherein the probe device is proxy device) configured to explore the communication network, the probe device configured to provide security synchronization and security updates to the IoT devices between two IoT devices, namely, a first IoT device(first node)and a second IoT device (second node according to the IoT communication bus standard, wherein the proxy device connecting the first node and the second node)); 
logging, at a proxy node located within the communication path, a first communication transmitted from the first node to the second node as a result of cause the first node to transmit a request(page 3, par(0034), line 1-20, the probe device(wherein the probe device is proxy device) configured to explore the communication network, the probe device configured to provide security synchronization and security updates to the IoT devices(wherein the proxy node transmitted security synchronization and security updates transmitted between nodes)), and a second communication transmitted from the second node to the first node in response to the request(page 3, par(0034), line 1-20, the probe device(wherein the probe device is proxy device) configured to explore the communication network, the probe device configured to provide security synchronization and security updates to the IoT devices(wherein the proxy node transmitted security synchronization and security updates transmitted between nodes), between two IoT devices, namely, a first IoT device(first node)and a second IoT device(second node)).
Zavesky discloses all aspects of the claimed invention, except determining a data format used by the second node to transmit data of the first data type.
Gamble is the same field of invention teaches determining a data format used by the second node to transmit data of the first data type(page 5, par(0058-0059), line 1-20, computing devices based on sequences of communication events based on analysis of communication message logs representing the sequences of communication events configured to generate models(generating first data type based on the event sequence) based on predefined expectations for sequences of messages being received by client devices(requesting the data) associated with a protected network that assigned to sequences of communication events, configured to obtaining data associated with a sequence of communication network events(transmitting the data of the data type) transmitted between at least two client devices over time).
Zavesky and Gamble are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify included the first data format defined by the communication data scheme for transmitting data of the first data type of Zavesky to include the computing devices based on sequences of communication events based on analysis of communication message logs representing the sequences of communication events configured to generate models the teaching of Gamble because it is providing identified data redundancy operations configured to generate a more efficient representation of the data.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Vasmani et al. (US 20120036250, Feb. 9, 2012) teaches System, Method and Program for Detecting anomalous Events in a Utility Network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464